Citation Nr: 1121200	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-37 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  What initial evaluation is warranted for mid-back strain with mild dextroconvex scoliosis?

2.  Entitlement to service connection for residuals of a  left hip dislocation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to April 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted entitlement to service connection for mid-back strain with mild dextroconvex scoliosis, and assigned an initial noncompensable rating, effective April 2007; and denied entitlement to service connection for the claimed left hip disorder.

In as much as the Veteran has appealed the initial rating of his mid-back strain with mild dextroconvex scoliosis, the Board has styled the issue as noted on the cover sheet.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran requested both a local hearing with a local RO hearing official and a Board hearing via teleconference.  Both hearings were duly scheduled and the Veteran informed of the scheduled date, but he failed to report for both.  There is no indication in the claims file that he requested either hearing be reschedule.  The Board notes that the June 2010 RO letter erroneously informed the Veteran that his Board hearing was scheduled for June 30, 2010, instead of July 30th.  Nonetheless, as just noted, the Veteran did not request a rescheduling of the hearing after the actual date of July 30, 2010.  Hence, his hearing requests are deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's mid-back strain with mild dextroconvex scoliosis has not been manifested by forward thoracolumbar flexion less than 86 degrees; or, a combined range of thoracolumbar motion less than 236 degrees; or by muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, at any time during the reporting period.

2.  The preponderance of the probative evidence indicates that there is no currently diagnosed left hip disorder.


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable evaluation for a mid-back strain with mild dextroconvex scoliosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.31, 4.71a, Diagnostic Code 5237 (2010).

2.  Chronic residuals of a left hip dislocation were not incurred or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b).  Thus, VA fully complied with the VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board acknowledges the representative's assertion that the case should be remanded for another examination, in as much as the Veteran appears to have asserted that his back disorder either is worse than noted at the May 2008 examination, or has worsened since that examination.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also VAOPGCPREC No. 11-95 (1995).  The February 2010 Statement of Accredited Representative (VA Form 646) reflects that the representative spoke to the Veteran that same month who asserted that his symptoms had worsened.  The representative stated that the Veteran reported that he missed his hearings because he attended college full time.  Further, the Veteran reported having flare-ups but it "took too long" to see a primary care physician and "the pain goes away."  While the representative argues that there should be another examination, the Board finds no indication that the Veteran would make time in his schedule to appear for an examination if one is scheduled.  Moreover, there is no competent evidence that any chronic increase in disability has occurred in light of the appellant's concession that any pain caused by flare ups "goes away."  

The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

A claimant cannot rigidly expect VA to yield to his schedule.  The evidence of record suggests the Veteran is unwilling to deviate from his schedule.  While the Veteran may very well experience difficulty seeing a physician, there is no evidence that he is prevented from seeking private medical care if he truly is having increased pathology due to his mid-back strain with mild dextroconvex scoliosis.  Thus, the inference that may be drawn is that any flare up, if indeed flare-ups occur, is of such exceptionally short duration that it could not be properly measured on examination.  Hence, the Board finds no duty to remand for another examination.  Id.  

The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the claim and appeal.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson, however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's mid-back strain with mild dextroconvex scoliosis.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. at 126.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.4, 4.45.  

Significantly, as concerns rating of spine disabilities, the general rating formula for spinal disorders specifically accounts for the application of 38 C.F.R. §§ 4.40 and 4.45.  As a result, the criteria as set forth in DeLuca are subsumed in the rating criteria.  See Drafters' Comments, 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).

Analysis
 
Service treatment records note the Veteran reported at his physical examination for separation that he had experienced recurrent pulled muscles in his back, but he never sought medical attention because the "pain only last(ed) a few days and is nothing serious."  The appellant did not self-medicate.  The examiner diagnosed back pain secondary to somatic dextroconvex scoliosis at T4-T10.  VA received the Veteran's claim in March 2008.  The March 2008 rating decision assigned the initial rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The general formula for rating spinal disorders provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, if the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, if muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour is present; or, when there is evidence of a vertebral fracture with a loss of 50 percent or more of the height, a 10 percent rating applies.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The May 2008 VA general examination report reflects that the examiner took the Veteran's extensive reported history, to include verbatim inclusion of a written history prepared by the Veteran.  Reduced to its essence, the Veteran reported that the rigors of constant heavy lifting related to his naval duties of ship repair, including lifting above eye level, led to the development of back pain and, in the Veteran's words, pulled muscles.  He never sought treatment, and there was no official record until his physical examination for separation.  He was issued inserts for his boots to help his symptoms, but they did not provide much relief.  The Veteran denied being under current treatment at the time of the examination.  He told the examiner that he experienced intermittent dull pain in the middle of his back.  On a scale of 1 to 10, he assessed his daily pain as 0/10, and he denied any radiation of the pain.  During flare-ups he assessed his pain as 4/10.  The Veteran reported his symptoms were aggravated by bending and lifting, and time and rest provided relief.  The flare-ups sometimes occurred weekly and other times, monthly, and they could last for two to three days.  Pain was the main residue of a flare-up or on repetitive use.  The Veteran denied any tingling, weakness, numbness, or incapacitating episodes.  The Veteran denied any functional limitation.  He stated that he could walk for an unlimited distance and stand for more than three hours, assuming no flare-up is active.  He denied taking any daily medication, and he was a full-time student studying to be a physical therapist.

Physical examination revealed a normal gait and stance.  The left iliac crest was one-half inch lower than the right.  The Veteran was able to rise onto his toes and heels, rise from a squat, and tandem walk, all without difficulty.  Range of motion was measured with a goniometer and was full, fluid and pain free.  Straight leg raising was negative bilaterally, strength in the lower extremities was 5/5 bilaterally, deep tendon reflexes in the lower extremities was 2+ bilaterally at the patellar and Achilles tendons.  Sensation to light touch was intact in the lower extremities bilaterally.  Pulses in the lower extremities were intact.  There was no cyanosis, clubbing, or pedal edema.  

X-rays were read to show a mild dextroconvex lower thoracolumbar scoliosis.  The films were otherwise unremarkable.  The examiner diagnosed midback strain with mild dextro-convex scoliosis.  The examiner noted that the disorder had no impact on the Veteran's employability as long as there was no requirement for heavy lifting.

The May 2008 examination report revealed no objective clinical finding that would meet or approximate entitlement to a compensable rating.  The examiner specifically noted that, not only was thoracolumbar spine range of motion full, see 38 C.F.R. § 4.71a, Plate V, it also was fluid and pain free.  There was no evidence of muscle spasm or guarding.  There was no evidence of a service connected vertebral fracture.  Thus, the Board is constrained to find the preponderance of the evidence shows the Veteran's mid-back strain with mild dextroconvex scoliosis most nearly approximates a noncompensable rating for the period since service connection was granted.  38 C.F.R. §§ 4.1, 4.7, 4.31, 4.71a, Diagnostic Code 5237.

In his notice of disagreement and substantive appeal, the Veteran asserted that he should have been awarded a compensable evaluation, but he did not reference any specific symptomatology that would meet or approximate entitlement to a compensable rating under the rating schedule.  38 C.F.R. § 4.71a.  The rating criteria are entirely objective.  The Board acknowledges the Veteran's observation that he did not have low back problems prior to his military service.  VA compensation, however, is based on the level of any residual disability due to a disease or injury incurred in active service.  Compensation is not awarded merely because a disease or injury was incurred inservice.  While the Veteran clearly incurred his service connected mid-back strain with mild dextroconvex scoliosis in-service, the medical evidence of record shows that there are no compensably disabling residuals.  Thus, entitlement to a compensable rating has not been met or approximated.  There is no factual basis to support a staged rating for any part of the rating period.

The Board finds no basis for referral for consideration of a compensable rating on an extraschedular basis, as the rating criteria fully describe the Veteran's mid-back strain with mild dextroconvex scoliosis and its symptomatology.  Hence, his disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, referral for extraschedular consideration is not allowed.  See 38 C.F.R. § 3.321(b)(1).

Service Connection

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Analysis

An October 2006 service treatment record notes that the Veteran's left leg is one-half to five-eighth of an inch shorter than the right.  This entry also notes increased external tibial torsion on the left and increased varus position.  Arch supports, varus heel wedges, and metatarsal pads were recommended.

The March 2008 VA examination report notes that the Veteran reported that his left hip was rarely painful.  He reported further that he had been told that his pelvis was twisted and out of alignment, and his left leg is shorter than his right.  The Veteran told the examiner that he was not experiencing then current pain in the hip, and he did not experience left hip flare-ups.  He reported no functional limitation due to the left hip.  Physical examination revealed the left iliac crest as one-half inch lower than the right, and the left leg measured one-half inch shorter from the anterior superior iliac spine to the bottom of the medial malleous.  

The Veteran reported that, during his active service, most of his carrying was done on his left shoulder so that his right arm was free to salute.  Range of motion of the hips was full, free, and pain free.  As noted in the discussion of the low back rating, neurological examination in May 2008 revealed normal findings.  The examiner diagnosed a leg length discrepancy.

The Veteran's leg length discrepancy is noted, but the objective findings on clinical examination did not reveal any residual of a left hip dislocation or other related residual disability secondary to such a dislocation.  Congress specifically limits entitlement to service connection to those times when an in-service disease or injury has resulted in a disability.  38 U.S.C.A. § 1110.  In the absence of evidence of present disability there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In view of the fact that there is no evidence of a currently diagnosed left hip disorder, the Board is constrained to deny the claim.  38 C.F.R. § 3.303.  

The benefit sought on appeal is denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for mid-back strain with mild dextroconvex scoliosis is denied.

Entitlement to service connection for residuals of left hip dislocation is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


